Exhibit 10.25

Graphic [hayn-20200930xex10d25001.jpg]

RESTRICTED STOCK
AWARD AGREEMENT



This Restricted Stock Award Agreement is entered into by and between Haynes
International, Inc., a Delaware corporation ("Company"), and «Participant_Name»,
an employee of the Company ("Grantee"), effective as of DATE OF GRANT
("Effective Date").

Background

The Company wishes to provide incentives to recognize and reward the Grantee,
whose performance, contributions and skills will be critical to the Company's
success, by aligning his/her interests more closely with those of the Company's
stockholders.  For this purpose, the Compensation Committee of the Company's
Board of Directors ("Committee") has granted the Grantee restricted shares of
unregistered common stock of Company, subject to the terms and conditions
provided in this Restricted Stock Award Agreement ("Agreement") and the Haynes
International, Inc. 2020 Incentive Compensation Plan (the "Plan").  All terms
not herein defined shall have the meaning set forth in the Plan.  In the event
of any conflict between the provisions of the Plan and the provisions of this
Agreement, the terms, conditions and provisions of the Plan shall control, and
this Agreement shall be deemed to be modified accordingly.

In consideration of the premises, the Company and the Grantee agree as follows:

Agreement

1.Grant.  The Company hereby grants the Grantee «Number_of_Shares» whole shares
of unregistered common stock of the Company, which shares ("Restricted Shares")
shall be subject to the terms, conditions and restrictions specified in this
Agreement and the Plan.  The Committee has determined that (disregarding
restrictions imposed by this Agreement and the Plan that lapse upon the
Grantee's interest becoming vested) the Restricted Shares have a per-share fair
market value ("Value") of $FMV.
2.Closing.  The transfer of the Restricted Shares ("Closing") shall occur
simultaneously with the execution of this Agreement.  Concurrently with the
execution of this Agreement, (i) the Company shall deliver to the Grantee a
certificate, registered in the Grantee's name, representing the Restricted
Shares, and (ii) the Grantee shall deliver to the Company a duly executed stock
power, endorsed in blank, relating to the Restricted Shares.
3.Custody.  The Grantee understands that, although the certificates representing
the Restricted Shares shall be registered in the Grantee's name, all such
certificates (other than for Restricted Shares that have vested) shall be
deposited, together with the stock power executed by the Grantee, in proper form
for transfer, with the Company.  The Company is hereby authorized to effectuate
the transfer into its name of all certificates representing the Restricted
Shares that are forfeited to the Company pursuant to Section 6 of this
Agreement.  Following the vesting of all



--------------------------------------------------------------------------------

Exhibit 10.25

Restricted Shares subject to this Agreement, or earlier, if requested by the
Grantee, the Company shall issue an appropriate certificate for those Restricted
Shares that have become vested.
4.Nontransferability of Restricted Shares.  Until such time as the Restricted
Shares become vested, the Grantee shall not have any right to sell, assign,
transfer, pledge, hypothecate, or otherwise dispose of the Restricted Shares.
 The Grantee represents and warrants to the Company that he/she shall not sell,
assign, transfer, pledge, hypothecate, or otherwise dispose of the Restricted
Shares in violation of applicable securities laws, the Plan or the provisions of
this Agreement.
5.Vesting.  The Grantee's interest in the Restricted Shares shall vest and
become nonforfeitable as follows:  Except as otherwise provided herein or in the
Plan, the Grantee's interest in the Restricted Shares shall vest in 50% of the
Restricted Shares on each of the first and second anniversaries of the Effective
Date, provided that the Grantee is still employed by the Company.

Notwithstanding the preceding paragraph of this Section 5, the Grantee's
interest in the Restricted Shares not previously vested or forfeited shall
become 100% vested upon the occurrence of a Change in Control (as defined in the
Plan).

6.Forfeiture.  Except as set forth herein or in the Plan, if the Grantee ceases
to be an employee of the Company for any reason before becoming 100% vested in
the Restricted Shares, the unvested portion of the Restricted Shares shall not
vest, and the Grantee's interest in the unvested portion of the Restricted
Shares shall be immediately forfeited effective as of the date of such
termination of service.
7.Voting and Other Rights.  The Grantee shall have absolute beneficial ownership
of the Restricted Shares, including the right to vote any and all Restricted
Shares and to receive dividends or other distributions thereon, subject to the
vesting restrictions set forth in Section 5, until the earlier of the date on
which such Restricted Shares shall be forfeited as provided herein or the date
on which the Grantee ceases to own such shares.
8.Grantee Representations.  The Grantee represents and warrants to the Company
that:
(a)he/she is acquiring the Restricted Shares for his/her own account for
investment and not with a view to or for resale in connection with any
distribution of the Restricted Shares and that he/she has no present intention
of distributing or reselling the Restricted Shares;
(b)the certificate or certificates representing the Restricted Shares shall bear
an appropriate legend relating to restrictions on transfer; and
(c)he/she has not (a) directly or indirectly rendered services to or for an
organization, or engaged in a business, that is, in the judgment of the
Committee, in competition with the Company or (b) disclosed to anyone outside of
the Company, or used for any purpose other than the Company's business, any
confidential or proprietary information or material relating to the Company.



--------------------------------------------------------------------------------

Exhibit 10.25

9.Adjustments for Changes in Capitalization of the Company.  In the event of any
merger, reorganization, consolidation, recapitalization, separation, split-up,
liquidation or other change affecting the Shares, an adjustment shall be made to
the Restricted Shares to the extent provided under the terms of the Plan.  
10.Securities Laws.  The Grantee understands that applicable securities laws may
restrict the right of the Grantee to dispose of any Restricted Shares which the
Grantee may acquire hereunder and govern the manner in which such Restricted
Shares may be sold.  The Grantee shall not offer, sell or otherwise dispose of
any of the Restricted Shares in any manner which would (a) require the Company
to file any registration statement with the Securities Exchange Commission (the
"SEC"), (b) require the Company to amend or supplement any registration
statement which the Company may at any time have on file with the SEC, or (c)
violate the 1933 Act or any other state or federal law.
11.Withholding Taxes.  If the grant or other transfer of the Restricted Shares,
or the vesting of the Restricted Shares, results in taxable compensation income
to the Grantee, (i) if Grantee has executed the authorization set forth on
Exhibit A attached hereto, or so notified the Company in writing at least 6
months prior to the vesting, the Grantee hereby authorizes the Company to
transfer shares of stock from the Grantee to the Company in a number sufficient
to satisfy Grantee’s withholding tax obligation with respect to the vesting
shares in the percentage specified by the Grantee, subject to a maximum of
twenty-five percent (25%) of the amount of such taxable compensation or such
other percentage as may from time to time be specified or permitted by the
Internal Revenue Service, or (ii) if Grantee has not executed such authorization
or given such notice, collect any federal, state or local taxes from the Grantee
by lump sum or installment payroll deduction(s) approved by the Finance
Department or, if that is not possible or desirable, the Grantee agrees to make
direct payment of the applicable taxes to the Company as provided in the Plan.
12.Integration.  This Agreement supersedes any and all prior and/or
contemporaneous agreements, either oral or in writing, between the parties
hereto, with respect to the subject matter hereof.  Each party to this Agreement
acknowledges that no representations, inducements, promises, or other
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, pertaining to the subject matter hereof, which are not
embodied herein, and that no prior and/or contemporaneous agreement, statement
or promise pertaining to the subject matter hereof that is not contained in this
Agreement shall be valid or binding on either party.
13.Impact of Agreement on Employment or Service. Nothing contained in this
Agreement or the Plan shall restrict the right of the Company or any of its
Subsidiaries to terminate Grantee’s employment or service at any time with or
without Cause subject to any written employment agreement.
14.Acknowledgments by Grantee. By signing this Agreement, the Grantee
acknowledges that he/she (a) has received a copy of the Plan and is familiar
with the terms and provisions of the Plan and the Agreement, and (b) agrees to
accept as binding, conclusive and final all decisions and interpretations of the
Company’s Board of Directors and Committee upon any questions arising under the
Plan or this Agreement.



--------------------------------------------------------------------------------

Exhibit 10.25

15.Successors.  This Agreement shall be binding upon and inure to the benefit of
any successor of the Company and any successors, assigns or estate of the
Grantee, including his/her executors, administrators and trustees.
16.Amendment.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is in writing and
signed by the party against whom such modification, waiver or discharge is
sought to be enforced.
17.Governing Law.  The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Indiana, without giving effect to the
principles of conflict of laws of such State.



IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement,
effective on the date specified in the first paragraph hereof.



GRANTEEHaynes International, INC.





By:

«Participant_Name»

«Company Officer»





--------------------------------------------------------------------------------

Exhibit 10.23

STOCK POWER



For Value Received, the undersigned hereby sells, assigns and transfers unto
Haynes International, Inc., «Number_of_Shares» («Typed_Number_of_Shares») shares
of common stock, $0.001 par value, of Haynes International, Inc. (the
"Company"), standing in his/her name on the books of the Company and does hereby
irrevocably constitute and appoint the Secretary of the Company attorney-in-fact
to transfer those shares on the books of the Company with full power of
substitution in the premises.

Dated and effective as of the   day of                   ,                   .





By:_______________________________________

«Participant_Name»









In the presence of:







Witness Signature





Witness Printed Name



--------------------------------------------------------------------------------

Exhibit 10.23

EXHIBIT A



AUTHORIZATION





The undersigned hereby authorizes and directs the Company to satisfy any
withholding tax obligation that may arise in connection with the vesting of all
restricted shares granted to me under the attached Restricted Stock Award
Agreement by transferring to the Company shares of restricted stock having a
fair market value (as determined in accordance with the Haynes International,
Inc. 2020 Incentive Compensation Plan, as amended from time to time)



CHOOSE your withholding (check one):



          Equal to the IRS statutory requirements for withholding; or



          Equal to ______% of the fair market value (as determined in accordance
with the Plan) of the vesting shares







____________________________________

«Participant_Name»



--------------------------------------------------------------------------------